DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/30/2021 has been entered.
 Applicants' arguments, filed 3/30/2021, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 10-19 are rejected is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al (US 7,544,712) and Kawase et al (Journal of Virology May 2012, 86 (12) 6537-6545).
Hsu et al disclose treatment of coronavirus infection by orally administering an effective amount of niclosamide (claim 1+). The composition is administered via tablet or inhalation (col 3 line 53- col 4 line 7). 
Hsu does not teach a second therapeutic agent.
Kawase et al teaches administration of camostat an antiviral drug for treating SARS-CoV (abstract).
One of ordinary skill in the art would have been motivated to have combined the agents of the primary and secondary references in order to provide a third composition useful for the same purpose (treating viruses). This position is consistent with well-established precedent holding that it is prima facie obvious to combine compositions known to be individually useful together so as to provide a third composition for the same use. See, e.g., In re Kerkhoven, 205 USPQ 1069, 1072 (CCPA 1980).

Claims 1-8 and 10-19 are rejected is/are rejected under 35 U.S.C. 103 as being unpatentable over Rolf (US 2004/0071757) and Kawase et al (Journal of Virology May 2012, 86 (12) 6537-6545).
Rolf discloses treatment of coronavirus by inhalation administration of niclosamide (claim 8) as an optional antibiotic agent (claim 62). Ritonavir, ribavirin, and peniclovir are also disclosed as additional agents (¶ 152 and claim 64).
Kawase et al is discussed above for teaching administration of camostat to treat coronaviruses.
One of ordinary skill in the art would have been motivated to have combined the agents of the primary and secondary references in order to provide a third composition useful for the same purpose (treating viruses). This position is consistent with well-established precedent holding that it is prima facie obvious to combine compositions known to be individually useful together so as to provide a third composition for the same use. See, e.g., In re Kerkhoven, 205 USPQ 1069, 1072 (CCPA 1980).

Claims 1-8 and 10-19 are rejected is/are rejected under 35 U.S.C. 103 as being unpatentable over Krieger et al (US 2002/0035061) and Kawase et al (Journal of Virology May 2012, 86 (12) 6537-6545).
 Krieger et al teaches administration of compositions comprising niclosamide to treat various viral infections, including coronavirus (claims 40 and 63).
Kawase et al is discussed above for teaching administration of camostat to treat coronaviruses.
One of ordinary skill in the art would have been motivated to have combined the agents of the primary and secondary references in order to provide a third composition useful for the same purpose (treating viruses). This position is consistent with well-established precedent holding that it is prima facie obvious to combine compositions known to be individually useful together so as to provide a third composition for the same use. See, e.g., In re Kerkhoven, 205 USPQ 1069, 1072 (CCPA 1980).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J PACKARD whose telephone number is (571)270-3440.  The examiner can normally be reached on Mon and Wed-Fri (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN J PACKARD/               Primary Examiner, Art Unit 1612